DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 22 and 36 recite the limitation "the solvent" in the third line of the claims	. There is insufficient antecedent basis for this limitation in the claims. The remaining claims inherit the indefiniteness by dependence from one of these independent claims.
Claim 20 further recites the limitation “the processor” in the fourth line of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 10, 18, 20-23, 26, 27, 30, 33, and 35-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Covey, et al (WO 2019/234708 A1; cited in IDS, copy in IFW).
	Regarding claim 1, Covey discloses a system for the mass spectrometry of an analyte, the system comprising:
	A spray head (40) comprising a spray tip (206) for ejecting the solvent as a spray (paragraph 0042), and a solvent delivery conduit (201) for delivering solvent to the spray tip, the spray head further comprising a droplet inlet opening (205) communicating with the surrounding atmosphere for receiving liquid drops comprising the analyte; and
	A droplet injection device (630) for selectively ejecting a liquid analyte droplet comprising the analyte through a surrounding atmosphere and the droplet inlet opening into a solvent flowing through the solvent delivery conduit (Fig .6).
	Regarding claim 2, Covey discloses a mass spectrometer (60) having an analyte inlet (14b) configured to receive a spray of the solvent containing the analyte and performing mass spectrometry analysis on the spray of the solvent containing the analyte.
	Regarding claim 4, Covey discloses wherein the droplet ejection device comprises an acoustic force induced droplet injection device (paragraph 0053).
	Regarding claim 5, Covey discloses wherein the spray tip is an electrospray tip  (paragraph 0040) and the electrospray tip is connected to a high voltage source (paragraph 0042).
	Regarding claim 8, Covey discloses wherein the spray tip is an atmospheric pressure chemical ionization spray tip (paragraph 0042) and the system further comprises a high voltage electrode positioned in the path of the spray from the spray tip to a mass spectrometer inlet (paragraphs 0010, 0040, 0042).
	Regarding claim 10, Covey discloses wherein the droplet inlet opening of the solvent delivery conduit comprises a hole in the solvent delivery conduit, and the droplet ejection device ejects droplets into the hole (paragraphs 0010, 0040, 0045, 0054).
	Regarding claim 18, Covey discloses wherein the droplets are transported from the droplet ejection device to the droplet inlet opening by the gravitational force (paragraph 0018).
	Regarding claim 20 Covey discloses wherein the droplet ejection device comprises a droplet ejection control device, the droplet ejection control device being responsive to control signals from the processor to release a droplet (paragraph 0054 – Echo 525 liquid handler).
	Regarding claim 21, Covey discloses wherein the surrounding atmosphere is the ambient atmosphere (paragraph 0010).
	Claims 22, 23, 26, 27, 30, 33 and 35 are drawn to the method of using the apparatus of claims 1, 4, 20, 18, 21 and 8, respectively, and the same rejections apply mutatis mutandis.
	Regarding claim 36, Covey discloses a method for chemical analysis of an analyte, the method comprising the steps of:
	Providing a spray head (40) comprising a spray tip (206) for ejecting the solvent as a spray, and a solvent delivery conduit (201) for delivering solvent to the spray tip, the spray head further comprising a droplet inlet (205) for receiving liquid analyte droplets comprising the analyte;
	Flowing a solvent through the spray head and generating a spray at the spray tip (paragraph 0042);
	Selectively ejecting a liquid analyte droplet from a droplet ejection device (630; Fig. 6);
	Collecting the liquid analyte droplet in the droplet inlet opening of the spray head (Fig. 6);
	Forming the analyte and solvent into a spray and transmitting the analyte and solvent spray into the inlet of a chemical analysis device (paragraph 0040).
	Regarding claim 37, Covey discloses wherein the chemical analysis device is a mass spectrometry device (60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covey in view of Reboud, et al (U.S. Patent Application Publication 2007/0065946 A1).
Regarding claims 3 and 31, Covey discloses the system of claim 1 and method of claim 22, but fails to teach wherein the analyte droplet comprises a cell; however, Reboud discloses analyte droplets for electrospray mass spectrometry wherein the analyte droplet comprises a cell (paragraph 0108; claim 66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have Covey’s analyte droplet comprise a cell, because doing so would allow analysis of reactions on living cells (see Reboud paragraph 0002).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covey in view of Jebrail, et al (U.S. Patent Application Publication 2013/0164856 A1).
	Regarding claim 6, Covey discloses the system of claim 5, but fails to teach wherein the spray tip is a nanoelectrospray tip electrically connected to the high voltage source; however, Jebrail teaches that nanoelectrospray is used to quantify amino acids in blood samples (paragraph 0076). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a nanoelectrospray tip as Covey’s electrospray tip, because doing so would allow the quantification of amino acids in blood samples.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covey in view of Syage, et al (U.S. Patent 6,211,516 B1).
	Regarding claim 9, Covey discloses the system of claim 1, but fails to teach wherein the spray tip is an atmospheric pressure photoionization spray tip, further comprising a photoionization light source; however, Syage teaches, in the field of mass spectrometry, using an atmospheric pressure photoionization spray tip with a photoionization light source to ionize trace molecules (Fig. 2; abstract; column 2, lines 56-58; Fig. 7; column 6, lines 24-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an atmospheric pressure photoionization spray tip with a photoionization light source in Covey’s system, in order to increase the sensitivity of the mass spectrometer (see Syage at column 2, lines 5-7).
Claim(s) 12, 14-16, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covey in view of Bird, et al (U.S. Patent Application Publication 2014/0283627 A1).
	Regarding claim 12, Covey teaches the system of claim 1, but fails to teach a guidance device for guiding the droplets into the droplet inlet opening; however, Bird teaches loading a sample into a mass spectrometer with a guidance device for guiding the droplets (Fig. 4; paragraph 0067) into the droplet opening (Fig. 4, paragraph 0066). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Covey to include a guidance device for guiding the droplets into the droplet inlet opening as taught by Bird, in order to reduce the time spent on cleaning/washing by preventing deposition of sample molecules on system surfaces (see Bird at paragraph 0011).
	Regarding claim 14, Bird further teaches wherein the guidance device is a guidance gas stream generator (Fig. 4: 335; paragraph 0066).
	Regarding claim 15, Bird further teaches wherein the guidance device is a chute (Fig. 4: 440; paragraph 0066).
	Regarding claim 16, Bird further teaches wherein the guidance device is a funnel (Fig. 4: 440; paragraphs 0066-0067).
	Claims 24 and 25 are drawn to the method of using the system of claims 14-16, and the same rejections apply mutatis mutandis.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covey in view of Covey 2 (WO 2019/239332 A1; cited in IDS, copy in IFW).
	Regarding claim 17, Covey teaches the system of claim 1, but does not teach wherein the solvent supply conduit comprises two spaced apart conduit segments, the space between the conduits defining the droplet inlet opening; however, Covey 2 teaches a similar system, wherein the solvent supply conduit comprises two spaced apart conduit segments, the space between the conduits defining the droplet inlet opening (Fig. 4D). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Covey’s system wherein the solvent supply conduit comprises two spaced apart conduit segments, the space between the conduits defining the droplet inlet opening, in order to reduce manufacturing costs by simple substitution of one known element for another to obtain predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        29 September 2022